2 So. 3d 984 (2008)
Antonio Deshawn WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D06-5436.
District Court of Appeal of Florida, Second District.
October 31, 2008.
James Marion Moorman, Public Defender, and Terry Clifton Christian, Special Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Danilo Cruz-Carino, Assistant Attorney General, Tampa, for Appellee.
KELLY, Judge.
Antonio Williams appeals from his judgment and life sentence for burglary of a dwelling with an assault or battery. We affirm his conviction without comment. As for his life sentence, Williams, citing Tumblin v. State, 965 So. 2d 354 (Fla. 4th DCA 2007), argues that he does not qualify for Prison Releasee Reoffender (PRR) sentencing under section 775.082, Florida Statutes (2005). Specifically, Williams argues his offense is not a "forcible felony" that would qualify him for PRR sentencing under section 775.082(9)(a)(1)(o). Although we agree, and the State concedes, that Williams does not qualify for PRR sentencing under subsection (o), because Williams did not preserve this sentencing error, we affirm but do so without prejudice to Williams' right to file an appropriate postconviction motion. See Brannon v. State, 850 So. 2d 452 (Fla.2003).
Affirmed.
FULMER and CASANUEVA, JJ., Concur.